 Case 3:20-cv-00670-JR      Document 5   Filed 04/23/20   Page 1 of 2




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Alan Kessler, OSB No. 150209
Law Office of Alan L Kessler
1001 SE Sandy Blvd. Ste 210
Portland, Oregon 97214
ak@alankesslerlaw.com
Direct 503-860-1020

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Attorneys for Plaintiff


                UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON

                          PORTLAND DIVISION


AUSTIN GOODRICH                     Case No. 3:20-cv-00670-JR

                    Plaintiff       COVER PAGE

      vs

2275 W BURNSIDE LLC
and TLC BOOKKEEPING
AND TAX PREP INC.

                    Defendants



   Summons Service Executed
COVER PAGE
                        Case 3:20-cv-00670-JR                  Document 5       Filed 04/23/20            Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00670-JR

                                                          PROOF OF SERVICE
                       (Titis section sltoultl not be filed witlt tlte court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)     TLC Bookkeeping and Tax Prep Inc.
 was received by me on (date)                     04/23/2020

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                            ;   or
                                               -------------------                          --------------

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
                     ----------------------
           on (date)                               , and mailed a copy to the individual's last known address; or
                               ---------



           0 I served the summons on (i1ame of individual)                                                                      , who is
                                                                      -------------------------------
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                            ; or
                                 -------------------------                                  -------

           0 I returned the summons unexecuted because                                                                               ; or
                                                                                      -----------------------

           £Other (specifY): On April 23, 2020, I caused the summons and complaint in this action to be served on TLC
                             Bookkeeping and Tax Prep Inc. by USPS First Class Regular and Certified Mail, return
                             receipt requested, postage pre-paid, to TLC Bookkeeping and Tax Prep Inc. care of
                             registered agent Lois Ranstead, 2305 Pacific Ave., Ste. A, Forest Grove, OR 97116.
           My fees are$               0 00         for travel and $      0 00
                                                                      _ __=.:·~---
                                                                                     for services, for a total of$            0.00
                               -----"''"'-"----


           I declare under penalty of petjmy that this infonnation is true.



 Date:          04/23/2020
                                                                                            Server's signature

                                                                                     Michelle Moreno, Server
                                                                                        Printed name and title


                                                                                         PO Box 12829
                                                                                        Salem, OR 97309

                                                                                            Server's address

 Additional information regarding attempted service, etc:
